Citation Nr: 1129505	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral eye disability, to include as secondary to the service-connected ischemic heart disease.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran had a VA examination in August 2006, performed by an optometrist who diagnosed dry macular degeneration in the right eye and wet macular degeneration in the left eye.  The examiner stated the Veteran's macular degeneration is likely secondary to his history of hypertension and especially his history as a chronic 40-year cigarette smoker; the examination report is silent in regard to a specific relationship between the claimed loss of visual acuity and the service-connected organic heart disease.

The rating decision on appeal denied service connection because the Veteran is not service-connected for hypertension and because there is no evidence of a relationship between the claimed macular degeneration and the service-connected organic heart disease with atrial fibrillation, which has since been recharacterized as ischemic heart disease.

Of records is a January 2011 VA Ischemic Heart Disease (IHD) Disability Benefits Questionnaire in which the examiner, a physician, noted hypertension as an additional diagnosis that pertains to IHD.  Therefore, although the question of service connection for hypertension has not yet been adjudicated by the RO, the Veteran has presented a prima facie case of secondary service connection that requires a more specific medical opinion than that provided by the August 2006 examiner.

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Originating Agency should apply the former version of the regulation.

This case is remanded to the RO or to the Appeals Management Center (AMC) in Washington, D.C., for the following action:

1.  The Veteran should be afforded an examination by an ophthalmologist to determine the etiology of the Veteran's loss of visual acuity.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion for each eye disorder present during the pendency of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected ischemic heart disease.

The rationale for each opinion expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for bilateral eye disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

